DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 and 4/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.)
In sum, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e. a law of nature, a phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Revised Guidance Step 2A – Prong 1
	Under 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the limitations “obtain a target route data set associated with a target site; and determine a target route planning model of the target site with a site optimization object corresponding to the target site based on the target route data set and a first route planning model; wherein the first route planning model is determined based on a set of historical route data through at least a first training, the set of historical route data being associated with a plurality of 30sites different from the target site and a first training optimization object for the first training corresponding to the plurality of sites” recited in claim 1 and similarly in claims 10 and 18 recites the abstract idea of a mental process.  If a claim limitation, under its broadest reasonable interpretation, recites a limitation that can practically be performed in the human mind, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The above limitations of independent claims 1, 10, and 18 fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively, be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).
	Here, a human being could mentally obtain target route data. Then a human could use historical route data to mentally determine a first route planning model. Finally, a human could use that historical data combined with the target route data previously obtained to determine a target route planning model.	
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract ideas to which the
claim is directed does not include limitations that integrate the abstract idea into a practical
application, since these are method claims and the claims do not provide means for
implementation. 
For example, with respect to claim 10, additional elements include a generic “processor” and a generic “memory”. With respect to claim 18, additional elements include a generic “non-transitory computer readable storage medium” and a generic “computer”. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”) The “processor”, “memory”,  “non-transitory computer-readable storage medium”, and “computer ”are therefore generic and are not used to carry out the abstract idea claim limitations. The “processor”, “memory”,  “non-transitory computer-readable storage medium”, and “computer” constitutes generally linking of the use of the abstract idea to a particular technological environment (i.e., generating a route planning model to train an autonomous vehicle for autonomous driving). 
	In addition, merely “[u]sing a computer to accelerate an ineligible mental process does
not make that process patent-eligible.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada
(U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717
F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to
lend speed or efficiency to the performance of an otherwise abstract concept does not
meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to
determine whether they amount to something “significantly more” than the recited abstract
idea. (i.e., an innovative concept).
Here, the additional elements of  “processor” and “memory” recited in claim 10,  “non-transitory computer-readable storage medium” and “computer” recited in claim 18, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, these additional elements are passively recited and do not carry out the abstract idea. The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, the apparatus for generating a route planning model does not amount to “significantly more” than the abstract ideas themselves.
	The additional elements of the dependent claims merely refine and further limit the
abstract idea of the independent claims and do not add any feature that is an “inventive
concept” which cures the deficiencies of their respective parent claim under the 2019 PEG
analysis. None of the dependent claims considered individually, including their respective
limitations, include an “inventive concept” of some additional element or combination of
elements sufficient to ensure that the claims in practice amount to something “significantly
more” than patent-ineligible subject matter to which the claims are directed. 
The elements of the instant process steps when taken in combination do not offer
substantially more than the sum of the functions of the elements when each is taken alone. The
claims as a whole, do not amount to significantly more than the abstract idea itself because the
claims do not affect an improvement to another technology or technical field; the claims do not
amount to an improvement to the functioning of an apparatus for generating a route planning model itself which implements the abstract idea (e.g., the general purpose training of an autonomous vehicle, which many autonomous vehicles already have and implements the process that does not make the technology more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (i.e., generating a route planning model to train an autonomous vehicle for autonomous driving).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“determining a target route planning model of the target site with a site optimization object” in at least claim 1.
“the site optimization object is configured to reduce a target route planning error of the target route planning model in the target site” in at least claim 2.
“and the first training optimization object is configured to reduce a plurality of route planning errors of the first route planning model in the plurality of sites in at least claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, corresponding structure in the specification includes:
(1) There is no corresponding structure provided in the specification. 
(2) There is no corresponding structure provided in the specification.
(3) There is no corresponding structure provided in the specification. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement in connection with the 112(f) interpretation . The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-20 are rejected for the following reasons: With respect to claims 1-3, 8, 10-12, and 17-20 there is no corresponding structure provided in the specification for the “site optimization object”. Claims 2-9, 11-17, and 19-20 are further rejected on the basis of their dependency to rejected independent claims.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected for the following reasons: With respect to claims 1-3, 8, 10-12, and 17-20 there is no corresponding structure provided in the specification for the “site optimization object”. Claims 2-9, 11-17, and 19-20 are further rejected on the basis of their dependency to rejected independent claims.
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI. 
Claims 1-20 are further rejected for additional reasons:
The term “site optimization object” recited in claims 1-3, 8, 10-12, and 17-20 is a relative term which renders the claim indefinite. The term “site optimization object” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification mentions that an object can be detected via LIDAR (Spec. page 6, lines 10-12 “LIDAR… emits a laser beam to detect… an object). However, it is unclear what a “site optimization object” is. Spec. page 9, line 1 recites “the optimization object may be expressed by a loss function”, however, does this mean that the function determines the location of this site optimization object; or does this mean that a site optimization object is a mathematical function? Furthermore, even this is unclear as Spec. page 9, line 1 simply recites an “optimization object” is expressed by a loss function, and not a “site optimization object”. Claims 2-9, 11-17, and 19-20 are further rejected on the basis of their dependency to rejected independent claims.
Claims 13-14 are further rejected for additional reasons:
The term “optimization target” recited in claims 13-14 is a relative term which renders the claim indefinite. The term “optimization target” is not defined by the claim,  the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification only describes the “optimization target” in the context of updating a first route planning sub-model based on the first training “optimization target”. However, there is no explanation in the specification as to what an “optimization target” actually is. Claim 14 is further rejected on the basis of its dependency to rejected independent claim 13.

Claim Rejections - 35 USC § 103
Claims 1-5, 8-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xinhua (US20190291720A1)(hereinafter “Xinhua”) in view of Zhang (EP3660745B1)(hereinafter “Zhang”), and further in view of Pettinger (US20210080967A1)(hereinafter “Pettinger”).
With respect to claim 10, and similarly 1 and 18,
Xinhua discloses:
An apparatus for generating a route planning model, (Xinhua ¶5 “data processing system”; Xinhua ¶114 “computer-readable storage device”; Xinhua ¶102 “path generation component”; Xinhua ¶104 “The data processing system can input the additional data to the first neural network to generate the first path.”)
comprising: 
at least one processor; (Xinhua ¶5 “a data processing system having one or more processors”)
and a memory communicatively coupled to the at least one processor, (Xinhua ¶5 “a data processing system having one or more processors and a memory”; Xinhua ¶31 “The components of the data processing system 102 can be connected or communicatively coupled to one another.”)
wherein the at least one processor is configured to: 
obtain a target route data set1 associated with a target site; (Xinhua ¶59 “The data processing system 102 can generate, from a first neural network 114 and based on the data sensed by the one or more sensors, a three-dimensional dynamic map… the digital map can include… the parking zone”; Xinhua Fig. 6, 606 “Generate First Path”; Xinhua Fig. 6, 610 “Generate Second Path”; Xinhua ¶66 “the data processing system 102 can generate the second path to park the vehicle based on the first path, vehicle dynamics information and at least one historical path stored in vehicle memory (e.g., paths data structure 130).”)
and determine a target route planning model2 of the target site with a site optimization object3 corresponding to the target site, (Xinhua Fig. 6, 604 “Generate Digital Map”; Xinhua Fig. 6, 606 “Generate First Path”; Xinhua ¶105 “The data processing system can generate, from a second neural network, a first path based on the digital map (e.g., a 3D dynamic map).”; Xinhua ¶58 “The first neural network 114 can be trained to detect objects, scene segmentation, roads, terrain, trees, curbs, obstacles, depth or range of the parking lot, parking line detection, parking marker detection, parking signs, or other objects at or associated with a parking lot or parking zone.”)”; Here, a “first path” is a route planning model, the “digital map” is the target site, and “objects… trees… obstacles” etc. are site optimization objects)
based on 
the target route data set ; (Xinhua ¶105 “a first path based on the digital map”)
and a first route planning model (Xinhua ¶4 “generate, from a first neural network tuned to process sensor input, a digital map… generate… a first path based on the three-dimensional map”). So here we can see that the target route planning model, a “first path”, is generated based on a first route planning model, a “first neural network”.
wherein the first route planning model is determined based on a set of historical route data through at least a first training, (Xinhua ¶57 “The data processing system 102 can train the first neural network 114 using historical data 134. In some instances, the first neural network 114 can be trained on one or more servers remote from the data processing system 102 installed on the first vehicle 138. For example, the first neural network 114 can be trained on one or more servers remote from the first vehicle 138, and then loaded or transmitted to the first vehicle 138. In some instances, the first neural network 114 can be trained by the data processing system 102 executing on the first vehicle 138. In some instances, the first neural network 114 can obtain the historical data 134 from a second vehicle 140 via network 101.” Xinhua ¶94 “The second neural network can be trained to assign weights based on historical training data. The second neural network can assign the weights to generate  parking path that facilitates directing the vehicle to an available parking space.”; Xinhua ¶105 “a first path based on the digital map”)
The set of historical route data being associated with a site and a plurality of paths (Xinhua ¶25 “The paths data structure 130 can include one or more historical paths”; Xinhua ¶27 “The historical data structure 134 can include or store historical data such as information about historical paths, training sets used to train or tune neural networks, user preferences, prior parking paths, or prior parking zone information.”)
and a first optimization object for the first training corresponding to the plurality of sites. (Xinhua ¶58 “The first neural network 114 can be trained to detect objects, scene segmentation, roads, terrain, trees, curbs, obstacles, depth or range of the parking lot, parking line detection, parking marker detection, parking signs, or other objects at or associated with a parking lot or parking zone.”; Xinhua ¶109 “The processes, systems and methods described herein can be implemented by the computing system 700”; Xinhua ¶116 “to be executed on one computer or on multiple computers that are located at one site or distributed across multiple sites and interconnected by a communication network.”)
Xinhua fails to disclose: 
Wherein the historical route data is associated with a plurality of sites different from the target site 
However, Pettinger, from the same field of endeavor, discloses:
Wherein the historical route data is associated with a plurality of sites different from the target site (Pettinger ¶30 “there is provided a method for controlling a vehicle operable in an autonomous mode and a non-autonomous mode. The method comprises receiving, when a vehicle is operating in a non-autonomous mode, environment data indicative of a sensed environment of the vehicle during a first maneuver by the vehicle from a first location to a first navigation goal. The method comprises operating the vehicle in a training mode. When operating in the training mode, the method comprises identifying a navigable area being suitable to contain a plurality of possible navigation paths for autonomous navigation of the vehicle to a second navigation goal different to the first navigation goal, the navigable area being in a vicinity of the first maneuver, in dependence on the sensed environment... When operating in the autonomous mode… the vehicle can navigate autonomously… based on the sensed environment of the vehicle during a first maneuver”; Therefore, this site is different, since it is in the “vicinity of the first maneuver”)
Accordingly, it would have been obvious to one of ordinary skill in the art to implement the historical route data associated with a site of Pettinger which is different than a target site, with the historical route data associated with a site of Xinhua, in order to form a plurality of sites different from the target site; which improves autonomous navigation capabilities to allow the vehicle to navigate through a plurality of possible navigation paths. (Pettinger ¶30 “Advantageously, the vehicle can navigate autonomously to the second navigation goal through a navigable area suitable to contain the plurality of possible navigation paths, based on the sensed environment of the vehicle during a first maneuver”)
Xinhua  in view of Pettinger fails to disclose:
A first optimization object, wherein the optimization object is a training optimization object
However, Zhang, from the same field of endeavor, discloses: 
A first optimization object, wherein the optimization object is a training optimization object (Zhang ¶12 “the first neural network receives historical features of the one or more objects from one or more previous planning cycles as inputs”; Zhang ¶40 “For each of the planning cycles or driving cycles, one or more control commands will be issued based on the planning and control data… planning module 305 plans a next route segment or path segment, for example, including a target position and the time required for the ADV to reach the target position… For each planning cycle, planning module 305 plans a target position for the current cycle… based on a target position planned in a previous cycle”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the training optimization object trained based on historical features of one or more objects, as taught by Zhang, with the optimization objects for a plurality of sites, as taught by Xinhua in view of Pettinger, in order to generate accurate decision making for the autonomous vehicle to improve safety and efficiency. (Zhang ¶12 “generates the one or more yield/overtake decisions comprising decisions with respect to each of the one or more objects as outputs.”; Zhang ¶26 “Based on… real-time local environment data detected or send by sensor system… perception and planning system 110 can… reach the specified destination safely and efficiently”)

With respect to claim 11, and similarly 2 and 19,
Xinhua in view of Pettinger, further in view of Zhang discloses:
wherein the site optimization object is configured to reduce a target route planning error of the target route planning model in the target site, and the first training optimization object is configured to reduce a plurality of route planning errors of the first route planning model in the plurality of sites.  (Zhang ¶45 “Before a machine learning algorithm can be used to model a particular problem, the algorithm is trained using a training data set. Training a neural network involves selecting a network topology, using a set of training data representing a problem being modeled by the network, and adjusting the weights until the network model performs with a minimal error for all instances of the training data set. For example, during a supervised learning training process for a neural network, the output produced by the network in response to the input representing an instance in a training data set is compared to the "correct" labeled output for that instance, an error signal representing the difference between the output and the labeled output is calculated, and the weights associated with the connections are adjusted to minimize that error as the error signal is backward propagated through the layers of the network. The network is considered "trained" when the errors for each of the outputs generated from the instances of the training data set are minimized.” Therefore, “all instances of the data set” would include both a first route planning model, and target planning model.)

With respect to claim 12, and similarly 3 and 20,
Xinhua in view of Pettinger, further in view of Zhang discloses:
wherein the site optimization object is indicated by a target loss function corresponding to the target site, and the first training optimization object is indicated by a sum of target loss functions corresponding to the plurality of sites.  
(Zhang ¶50 “Once the neural network is structured, a learning model can be applied to the network to train the network to perform specific tasks. The learning model describes how to adjust the weights within the model to reduce the output error of the network. Backpropagation4 of errors is a common method used to train neural networks. An input vector is presented to the network for processing. The output of the network is compared to the desired output using a loss function and an error value is calculated for each of the neurons in the output layer. The error values are then propagated backwards until each neuron has an associated error value which roughly represents its contribution to the original output. The network can then learn from those errors using an algorithm, such as the stochastic gradient descent algorithm, to update the weights of the neural network.”)

With respect to claim 13, and similarly 4,
Xinhua in view of Pettinger, further in view of Zhang discloses:
wherein the set of historical route data comprises a plurality of first historical route data, (Xinhua ¶66 “the data processing system 102 can generate the second path to park the vehicle based on the first path, vehicle dynamics information and at least one historical path stored in vehicle memory (e.g., paths data structure 130)”; Xinhua ¶106 “at least one historical path”)
and wherein the first training is performed by: 
determining the first training optimization object based on the plurality of first historical route data and a first route planning sub-model5; (Zhang ¶12 “the first neural network receives historical features of the one or more objects from one or more previous planning cycles as inputs”)
and updating the first route planning sub-model based on the first training optimization object, (Xinhua ¶23 “The digital map data structure 126 can be updated or manipulated by the data processing system 102.”)
to determine the first route planning model. (Xinhua ¶105 “a first path based on the digital map”)

With respect to claim 14, and similarly 5,
Xinhua in view of Pettinger, further in view of Zhang discloses:
wherein the set of historical route data further comprises a plurality of second historical route data,  (Xinhua ¶63 “The third neural network 118 can be configured to receive, as input, the first path generated by the path generation component 108 using the second neural network 118, as well as vehicle dynamics information.”)
and the first route planning sub-model is determined through a second training, (Xinhua ¶63 “The data processing system 102, via the path generation component 108, can then generate a second path using a third neural network 118.”)
wherein the second training is performed by: 
determining an initial training optimization object of an initial route planning model based on the plurality of second historical route data and the initial route planning model; (Xinhua ¶63 “The third neural network 118 can be configured to receive… using the second neural network 118, as well as vehicle dynamics information. Vehicle dynamics information can be collected or detected by sensors… The second one or more sensors that provide the vehicle dynamics information can include at least one sensor that overlaps with the first one or more sensors used to generate the digital map data structure.”)
and updating the initial route planning model based on the initial training optimization object, (Xinhua ¶59 “The digital map can be a dynamic digital map. For example, the digital map can be updated periodically or reflect or indicate a motion, movement or change in one or more objects detected via the first neural network 114.”; Xinhua ¶50 “The deep learning engine 112 can maintain, manage, store, update, tune, or configure the one or more neural networks 114, 116, 118, and 120.”; Xinhua ¶105 “The data processing system can generate, from a second neural network, a first path based on the digital map (e.g., a 3D dynamic map)…”; Xinhua ¶23 “The digital map data structure 126 can be updated or manipulated by the data processing system 102.”)
to determine the first route planning sub-model.  (Xinhua ¶4 “The data processing system can generate, with a third neural network tuned to process vehicle dynamics and paths, a second path to park the vehicle based on the first path, vehicle dynamics information and at least one historical path stored in vehicle memory.”)

With respect to claim 17, and similarly 8,
Xinhua in view of Pettinger, further in view of Zhang discloses:
wherein the at least one processor is further configured to: determining the site optimization object (Xinhua ¶59 “The data processing system 102 can generate, from a first neural network 114 and based on the data sensed by the one or more sensors, a three-dimensional dynamic map… the digital map can include… the parking zone”)
based on 
the target route data set (Xinhua ¶59 “The data processing system 102 can generate, from a first neural network 114 and based on the data sensed by the one or more sensors, a three-dimensional dynamic map… the digital map can include… the parking zone”)
and the first route planning model; (Xinhua ¶4 “generate, from a first neural network tuned to process sensor input, a digital map”)
and updating the first route planning model based on the site optimization object, (Xinhua ¶59 “The digital map can be a dynamic digital map. For example, the digital map can be updated periodically or reflect or indicate a motion, movement or change in one or more objects detected via the first neural network 114.”)
to determine the target route planning model.  (Xinhua ¶60 “The data processing system 102 can include a path generation component 108 designed and constructed to generate, from a second neural network 116, a first path based on the digital map.”)

With respect to claim 9, 
Xinhua in view of Pettinger, further in view of Zhang discloses:
obtaining current route data of the target site by at least one sensor of a vehicle; (Xinhua ¶65 “The data processing system 102 (e.g., path generation component 108) can receive the vehicle dynamics information from one or more sensors 142 of the first vehicle 138, and input the vehicle dynamics information into the third neural network 118.”)
and determining a trajectory of the vehicle (Xinhua ¶68 “a third neural network 118 that is designed, configured, trained and tuned to generate a final path using one or more initial paths and vehicles dynamics as input, the data processing system 102 can generate an improved final path that facilitates efficiently parking a vehicle 138 in a parking zone… the final path can select one of the initial paths based on a current speed of the vehicle, roll of the vehicle, orientation of the vehicle, size of the vehicle, or road surfice information.”; Xinhua ¶63 “Vehicle dynamics information can include, for example, an orientation of the vehicle, speed of the vehicle, velocity vector of the vehicle, direction of movement of the vehicle, size of the vehicle ( e.g., length, width, height), weight of the vehicle, or turning radius of the vehicle.”)
based on  
the target route planning model (Xinhua ¶65 “The path generation component 108 can generate a second path based on the first path and vehicle dynamics information using the third neural network 118.”)
and the current route data.   (Xinhua ¶66 “In some cases, the data processing system 102 can generate the second path to park the vehicle based on… vehicle dynamics information”)

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xinhua in view of Zhang, further in view of Pettinger, and further in view Jaipuria (US20210004608A1)(hereinafter “Jaipuria”).
With respect to claim 15, and similarly 6,
Xinhua in view of Zhang, further in view of Pettinger discloses:
wherein the at least one processor is further configured to: obtaining target route data associated with the target site; (Xinhua ¶58 “The first neural network 114 can be trained to detect objects, scene segmentation, roads, terrain, trees, curbs, obstacles, depth or range of the parking lot, parking line detection, parking marker detection, parking signs, or other objects at or associated with a parking lot or parking zone.”)
and obtaining the target route data set 
based on 
the target route data (Xinhua ¶59 “The data processing system 102 can generate, from a first neural network 114 and based on the data sensed by the one or more sensors, a three-dimensional dynamic map… the digital map can include… the parking zone”)
the target route data set comprising at least the target route data.  (Xinhua ¶59 “The data processing system 102 can generate, from a first neural network 114 and based on the data sensed by the one or more sensors, a three-dimensional dynamic map… the digital map can include… the parking zone”)
Xinhua in view of Zhang, further in view of Pettinger fails to disclose:
Wherein obtaining the target route data set is partially based on a route data translation model
However, Jaipuria, from the same field of endeavor, discloses:
and a route data translation model, (Jaipuria ¶10 “A computing device can operate a vehicle by training a deep neural network (DNN) included in the vehicle to predict a future location for a moving object. The computing device can determine a vehicle path upon which to operate the vehicle that avoids the moving object based on the predicted future location. Techniques discussed herein can improve training the DNN by creating large numbers (>1,000) of training images generated by adding domain data to synthetic images. Adding domain data to a synthetic image can include modifying the synthetic image to simulate the effects of different environmental conditions or noise factors such as precipitation including rain or snow, atmospheric/lighting conditions including fog or night, and seasonal conditions including winter and spring. Using a large dataset of training images that include many different examples of each domain in a realistic fashion can make a DNN more robust, where robust means that a DNN is likely to correctly identify and locate objects in previously unseen real world input images.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the route target route data set being based on a route data translation model, as taught by Jaipuria, with Xinhua in view of Zhang, further in view of Pettinger, in order to improve accuracy of a deep neural network. (Jaipuria ¶10 “Using a large dataset of training images that include many different examples of each domain in a realistic fashion can make a DNN more robust, where robust means that a DNN is likely to correctly identify and locate objects in previously unseen real world input images.”)

With respect to claim 16, and similarly 7,
Xinhua in view of Zhang, further in view of Pettinger discloses:
wherein the route data translation model comprises a set of route data translation sub-models, (Japiuria ¶28 “Domain data is defined as pixel values in the video image that correspond to the environmental conditions. Environmental conditions include atmospheric effect such as weather, lighting conditions such as time of day or background effects such as snow cover. These environmental effects modify the pixel values of a video image in a consistent fashion and can also be referred to as image noise data. For example, traffic scene 200 corresponds to a sunny, summer, daytime domain, while traffic scene 300 includes rain 310, illustrated by dashed lines, and therefore corresponds to a rain precipitation domain. Example domains in addition to sunny and rain, can include snow, sleet, hail, fog, day, night, winter, spring, summer, fall etc., all of which correspond to different overall appearances of acquired video images. In operation, a vehicle can be expected to encounter a variety of weather and lighting conditions corresponding to a variety of domains.”)
each of the set of route data translation sub-models corresponds to a different environmental condition, (Jaipuria ¶36 “A VAE-GAN 500 can be trained for each domain pair transform. i.e. sunny to rain, day to night, summer to winter, etc”; Jaipuria ¶28 “A domain is defined by environmental conditions that affect the overall appearance of a video image. Domain data is defined as pixel values in the video image that correspond to the environmental conditions. Environmental conditions include atmospheric effect such as weather, lighting conditions such as time of day or background effects such as snow cover.”)
and obtaining the target route data set further comprises: 
determining a target environmental condition where the target route data is located; (Jaipuria ¶25 “A video image can be processed by a computing device 115 to determine an identity and location of objects in the environment around a vehicle using a deep neural network (DNN)”; Jaipuria ¶26 “a vehicle or other moving platform can be equipped with a video sensor and a computing device to drive on real world roadways to acquire and record video images. Video images and corresponding ground truth can be obtained more efficiently using a rendering process that takes as input a scene description that includes mathematical data corresponding to a three-dimensional (3D) map describing locations and surface reflectance of objects and regions in a scene and a virtual sensor which includes a mathematical description of the field of view of the virtual sensor.”)
determining one route data translation sub-model from the set of route data translation sub-models corresponding to the target environmental condition based on the target environmental condition; (Jaipuria ¶36 “A VAE-GAN 500 can be trained for each domain pair transform. i.e. sunny to rain, day to night, summer to winter, etc”)
and obtaining the target route data set based on 
the target route data (Xinhua ¶59 “The data processing system 102 can generate, from a first neural network 114 and based on the data sensed by the one or more sensors, a three-dimensional dynamic map… the digital map can include… the parking zone”)
and the determined route data translation sub-model. (Jaipuria ¶26 “Video images and corresponding ground truth can be obtained more efficiently using a rendering process that takes as input a scene description that includes mathematical data corresponding to a three-dimensional (3D) map describing locations and surface reflectance of objects and regions in a scene and a virtual sensor which includes a mathematical description of the field of view of the virtual sensor… photorealistic rendering can be performed by ray tracing, where a sample of light rays from one or more virtual illumination sources (lamps, sunlight, etc.) are traced from the light source as they reflect from surfaces in a 3D map through a virtual lens into a location on a virtual sensor plane of a virtual camera to create a video image. Ray tracing a large number of light rays in this fashion can create a synthetic video image”; Jaipuria ¶36 “synthetic image data can be transformed from a sunny, summer day domain to a winter, night domain”; Jaipuria ¶37 “training the DNN with a dataset that includes a large number of synthetic video images that correspond to a variety of domains”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667     

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. page 7, lines 5-7 “The "target route data set" may be a set of a plurality of target route data for the target site 120 (for example, a specific parking lot). The "route data" may include image data (for example, a plurality of images) for a specific route in the site”
        2 Spec. page 10, lines 4-5 “the network structure of all the route planning models may be neural networks, such as convolutional neural networks”
        3 In view of the 112 (b) rejection above, as best understood under a broadest reasonable interpretation, the examiner is interpreting optimization object to include objects such as obstacles. See, i.e., published specification ¶ 27 (“LIDAR . . . detect . . . an object . . . shape of the object”). 
        4 Backpropagation uses sum of site loss functions. See, for example, Brilliant.org, “backpropagation”, available at: https://brilliant.org/wiki/backpropagation/#:~:text=Backpropagation%2C%20short%20for%20%22backward%20propagation,to%20the%20neural%20network's%20weights. (“the inputs are repeatedly recombined from the first layer to the last by product sums“)
        
        5 Spec. page 13, lines 23-30 indicate “Therefore, in the first training, the computing device may directly determine the model after identical degree of adjustment (for example, going through the  same number of iterations and using the same optimization object) as the first route planning sub-model, and obtain the Ó--i. Alternatively, the computing device 150 may directly determine the first route planning sub-model with the set of historical route data through the second training and obtain the Ó--I, which will be described below with reference to blocks 402 and 404. In other words, in this case, the training process of the first route planning model will include two different 30 training processes.”